CONTACT: Thor Erickson – Investor Relations(770) 989-3110 Laura Brightwell – Media Relations(770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS FOURTH-QUARTER AND FULL-YEAR 2007 RESULTS · Full-year 2007 EPS totaled $1.46, or $1.39 excluding items affecting comparability; net income totaled $711 million, or $679million on a comparable basis, up 8½ percent. · Fourth quarter EPS was 32 cents, or 29 cents excluding items affecting comparability, driven by volume and price growth in North America and Europe, operating expense control, and favorable full year tax rates. · Coca-Cola Enterprises increases its annual dividend 4 cents per share, or 17 percent, and plans to repurchase shares later in the year. ATLANTA, February 12, 2008 Coca-Cola Enterprises (NYSE: CCE) today reported full-year 2007 net income of $711 million, or $1.46 per diluted share.Excluding items that impact comparability, the company achieved net income of $679 million, or $1.39 per diluted share.The following table provides a reconciliation of reported and comparable earnings per diluted share and a reconciliation of reported and comparable items is available on pages 12 through 16 of this news release. -more- Page2 of 16 Fourth Quarter Full Year 2007 2006 2007 2006 Reported (GAAP) $ 0.32 $ (3.59 ) $ 1.46 $ (2.41 ) Restructuring Charges 0.05 0.02 0.16 0.09 Gain on Asset Sale - - (0.03 ) - Legal Settlement Accrual Reversal - - (0.02 ) - Legal Settlements - 0.02 - 0.02 Franchise Impairment Charge - 3.80 - 3.80 Debt Extinguishment Cost 0.01 - 0.02 - Loss on Equity Securities - - 0.02 - Gain on Termination of Distribution Agreement - - (0.02 ) - Net Favorable Tax Items (0.09 ) (0.05 ) (0.20 ) (0.20 ) Comparable Diluted Net Income Per Share(a) $ 0.29 $ 0.20 $ 1.39 $ 1.30 (a)This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. For full-year 2007, total revenues grew 5½ percent reflecting a consolidated comparable volume decline of 1 percent and a comparable, currency-neutral net pricing per case growth of 4 percent.Comparable operating income grew 3½ percent and, on a consolidated basis, cost of sales increased 7½percent as a result of sharply higher commodity costs in North America.Full year comparable results include approximately 7cents per diluted share benefit from currency translations. In the fourth quarter, earnings per diluted share totaled 32 cents.On a comparable basis, earnings per diluted share were 29 cents, revenue grew 10½percent and operating income increased 17 percent.These results reflect the benefits of volume and pricing growth in North America and Europe. “Our 2007 results reflect success in becoming more effective and efficient, in providing customers with improving levels of execution, and in developing our brand portfolio,” said John F. Brock, president and chief executive officer.“We are encouraged by our 2007 performance, which leaves us well-positioned to -more- Page3 of 16 begin achieving our long-term objectives of revenue growth of 4 percent to 5percent, operating income growth of 5 percent to 6 percent, and high single-digit earnings per share growth. “We recognize that much hard work lies ahead, and that reaching these levels of performance requires constant focus on the execution of the three strategic objectives that guide our efforts - to strengthen our product portfolio, to improve our go-to-market model, and to create a talented, diverse workforce,” Mr. Brock said. “Our strategies, coupled with the dedication and hard work of more than 70,000 employees, have created a sense of momentum in our company,” Mr. Brock said.“This momentum is an asset as we work throughout 2008 to successfully execute our restructuring, to maximize the value of our brands, and to manage through a continued high cost environment in North America.” North American Results For full-year 2007, comparable North American volume declined 2 percent, while net pricing per case grew 4½percent. In the fourth quarter, North America achieved comparable volume growth of 1 percent, reflecting the positive impact of the November launch of glacéau brands, the benefits from the addition of both Campbell and FUZE, and the continued growth of Coca-Cola Zero, Dasani, and Powerade.Full year cost of sales per case increased 9½ percent, driven primarily by prices for aluminum and sweetener. “Our fourth quarter volume results demonstrate the benefits created by our expanded still portfolio and the strength of our “Red, Black, and Silver” execution initiative,” Mr. Brock said.“We believe that in 2008 we can build on the -more- Page4 of 16 increasing strength of Coca-Cola Zero, which grew nearly 40 percent in 2007, and capture still category growth through glacéau, Dasani, Powerade, FUZE, and Campbell.We will accomplish this while working with The Coca-Cola Company to further strengthen our still beverage portfolio, particularly in teas. “Strong execution is essential to capture these opportunities and we will continue to improve our effectiveness and achieve customer service gains through our Customer Centered Excellence initiative,” Mr. Brock said.“Initial results of this effort are encouraging, and we will expand implementation of this initiative throughout all of our North American territories during this year.” European Results In Europe, fourth quarter comparable volume grew 4½ percent, reflecting strong growth in Great Britain of 5½ percent and continued success of Coca-Cola Zero and our “Red, Black, and Silver” initiative.For the quarter, brand Coca-Cola and Diet Coke/Coke light brands each grew 3 percent, contributing to total sparkling beverage growth of 3½ percent. Still beverages grew 10 percent in the quarter.For the full year, comparable European volume grew 1½percent and comparable net pricing per case grew 1½ percent on a currency-neutral basis. “We are encouraged by recent European volume trends,” Mr. Brock said. “This growth demonstrates Europe’s potential for continued growth in 2008 and beyond. “Despite this progress, important challenges lie ahead, including finalizing and implementing a water strategy in Great Britain and strengthening our overall still beverage portfolio,” Mr.Brock said.“CCE and The Coca-Cola Company are committed to achieving these goals, and realizing our full potential in Europe.” -more- Page5 of 16 2008 Outlook For the full-year 2008, CCE continues to expect performance in-line with its long-term growth objectives.Revenue is expected to increase in a high single-digit range reflecting the positive impact of the full year distribution of glacéau, FUZE, and Campbell.These new brands, sold primarily in single-serve packages, create a mix impact because of their higher selling price per case, which will be partially offset by additional investment against sparkling beverage brands and operations. Operating income is expected to increase at the high end of the long-term target range of 5percent to 6 percent, with earnings per diluted share expected to be in line with the long-term objective of high single-digit growth. In North America, brand initiatives will help create volume growth in a low to mid single-digit range.Driven by the mix impact of higher cost glacéau and other still beverage brands, pricing per case will increase in a mid single-digit range and cost of goods per case will increase at a low double-digit rate.Core raw material costs will increase less than 2007 rates but remain above historical averages. In Europe, strong marketing and brand plans will drive 2008 volume growth in a low to mid single-digit range.Pricing per case will increase at a low single-digit rate reflecting a low single-digit increase in cost of goods per case and a moderate commodity cost environment. The company also expects return on invested capital to improve in line with the long-term goal of 30 basis points or more annual improvement, strong free cash flow (cash flow from operations less capital spending, net of asset -more- Page6 of 16 disposal) of more than $700 million, and capital expenditures of approximately $1billion.The effective tax rate for 2008 is expected to be 29 percent to 30percent.Guidance excludes items affecting comparability and is foreign currency-neutral. Increased Dividend and Share Repurchase Plan Announced Because of continued strong free cash flow and an improved long-term operating outlook, the company’s Board of Directors has approved a 17 percent increase in the annual dividend to 28 cents per share beginning in 2008.The quarterly dividend of 7 cents per common share is payable March 27, 2008 to shareowners of record on March 14, 2008.This increase, coupled with the resumption of an existing stock buy-back program, should enable CCE to return approximately 40 percent of its 2008 free cash flow to shareowners while continuing to reduce debt.CCE will provide additional details on the share repurchase program by the end of the second-quarter 2008. “We are pleased that we are able to meaningfully increase the return of cash to our shareowners,” Mr. Brock said.“This is a step forward in achieving our goal of creating consistent long-term financial performance that generates a superior investment return for our shareowners.” Conference Call with Investors CCE will host a conference call with investors and analysts to discuss the company’s full-year 2007 results and 2008 outlook live over the Internet today at 10 a.m. ET. The call can be accessed through our Web site at www.cokecce.com. -more- Page 7 of 16 Coca-Cola Enterprises is the world's largest marketer, distributor and producer of bottle and can liquid nonalcoholic refreshment. CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on the currently available competitive, financial, and economic data along with our operating plans and are subject to future events and uncertainties. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties statements found under Item 1 of Part I in our 2006 Annual Report, and under Item 1A of Part II in our third-quarter 2007 Form 10-Q. # # # -more- Page 8 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Fourth Quarter 2007(a) 2006(b) Change Net Operating Revenues $ 5,299 $ 4,786 10½ % Cost of Sales 3,299 2,938 12½ % Gross Profit 2,000 1,848 8 % Selling, Delivery, and Administrative Expenses 1,691 1,584 7 % Franchise Impairment Charge - 2,922 Operating Income (Loss) 309 (2,658 ) Interest Expense, Net 162 161 Other Nonoperating Income, Net 3 2 Income (Loss) Before Income Taxes 150 (2,817 ) Income Tax Benefit (8 ) (1,106 ) Net Income (Loss) $ 158 $ (1,711 ) Basic Weighted Average Common Shares Outstanding 483 477 Basic Net Income (Loss) Per Share(c) $ 0.33 $ (3.59 ) Diluted Weighted Average Common Shares Outstanding 492 477 Diluted Net Income (Loss) Per Share(c) $ 0.32 $ (3.59 ) (a)Fourth-quarter 2007 net income includes net favorable items totaling $16 million, or 3 cents per diluted common share. See page 12 of this earnings release for a list of these items. (b)Fourth-quarter 2006 net income includes net unfavorable items totaling $1.8 billion, or $3.79 per diluted common share. See page 12 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 9 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Full Year 2007(a) 2006(b) Change Net Operating Revenues $ 20,936 $ 19,804 5½ % Cost of Sales 12,955 12,067 7½ % Gross Profit 7,981 7,737 3 % Selling, Delivery, and Administrative Expenses 6,511 6,310 3 % Franchise Impairment Charge - 2,922 Operating Income (Loss) 1,470 (1,495 ) Interest Expense, Net 629 633 Other Nonoperating Income, Net - 10 Income (Loss) Before Income Taxes 841 (2,118 ) Income Tax Expense (Benefit) 130 (975 ) Net Income (Loss) $ 711 $ (1,143 ) Basic Weighted Average Common Shares Outstanding 481 475 Basic Net Income (Loss) Per Share(c) $ 1.48 $ (2.41 ) Diluted Weighted Average Common Shares Outstanding 488 475 Diluted Net Income (Loss) Per Share(c) $ 1.46 $ (2.41 ) (a)Full-year 2007 net income includes net favorable items totaling $32 million, or 7 cents per diluted common share.See page 13 of this earnings release for a list of these items. (b)Full-year 2006 net income includes net unfavorable items totaling $1.8 billion, or $3.71 per diluted common share.See page 13 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 10 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) December 31, 2007 2006 ASSETS Current: Cash and cash equivalents $ 170 $ 184 Trade accounts receivable, net 2,217 2,089 Amounts receivable from The Coca-Cola Company 144 106 Inventories 924 792 Current deferred income tax assets 206 230 Prepaid expenses and other current assets 431 401 Total Current Assets 4,092 3,802 Property, plant, and equipment, net 6,762 6,698 Goodwill 606 603 Franchise license intangible assets, net 11,767 11,452 Customer distribution rights and other noncurrent assets, net 819 811 $ 24,046 $ 23,366 LIABILITIES AND SHAREOWNERS’ EQUITY Current: Accounts payable and accrued expenses $ 2,924 $ 2,732 Amounts payable to The Coca-Cola Company 369 324 Deferred cash receipts from The Coca-Cola Company 48 64 Current portion of debt 2,002 804 Total Current Liabilities 5,343 3,924 Debt, less current portion 7,391 9,218 Retirement and insurance programs and other long-term obligations 1,309 1,467 Deferred cash receipts from The Coca-Cola Company, less current 124 174 Long-term deferred income tax liabilities 4,190 4,057 Shareowners’ equity 5,689 4,526 $ 24,046 $ 23,366 Page 11 of 16 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) December 31, 2007 2006 Cash Flows From Operating Activities Net income (loss) $ 711 $ (1,143 ) Adjustments to reconcile net income (loss) to net cash derived from operating activities: Depreciation and amortization 1,067 1,012 Franchise impairment charge - 2,922 Net change in customer distribution rights 9 35 Share-based compensation expense 44 63 Deferred funding income from The Coca-Cola Company, net of cash received (66 ) (105 ) Deferred income tax expense (benefit) 18 (1,073 ) Pension expense less than retirement plan contributions (35 ) (10 ) Changes in assets and liabilities, net of acquisition amounts: Trade accounts and other receivables (42 ) (173 ) Inventories (105 ) 46 Prepaid expenses and other assets (135 ) 24 Accounts payable and accrued expenses 211 (19 ) Other changes, net (22 ) 11 Net cash derived from operating activities 1,655 1,590 Cash Flows From Investing Activities Capital asset investments (938 ) (882 ) Capital asset disposals 68 50 Acquisition of bottling operations, net of cash acquired - (106 ) Other investing activities (4 ) (14 ) Net cash used in investing activities (874 ) (952 ) Cash Flows From Financing Activities (Decrease) increase in commercial paper, net (554 ) 387 Issuances of debt 2,017 696 Payments on debt (2,280 ) (1,617 ) Dividend payments on common stock (116 ) (114 ) Exercise of employee share options 123 73 Other financing activities 11 4 Net cash used in financing activities (799 ) (571 ) Net effect of exchange rate changes on cash and cash equivalents 4 10 Net Change In Cash and Cash Equivalents (14 ) 77 Cash and Cash Equivalents at Beginning of Period 184 107 Cash and Cash Equivalents at End of Period $ 170 $ 184 Page 12 of 16 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) Fourth-Quarter 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Legal Settlements Franchise Impairment Charge Debt Extinguishment Costs Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,299 $ - $ - $ - $ - $ - $ 5,299 Cost of Sales 3,299 - 3,299 Gross Profit 2,000 - 2,000 Selling, Delivery, and Administrative Expenses 1,691 (32 ) - 1,659 Operating Income 309 32 - 341 Interest Expense, Net 162 - - - (7 ) - 155 Other Nonoperating Income, Net 3 - 3 Income Before Income Taxes 150 32 - - 7 - 189 Income Tax Expense (Benefits) (8 ) 10 - - 2 43 47 Net Income $ 158 $ 22 $ - $ - $ 5 $ (43 ) $ 142 Diluted Net Income Per Share $ 0.32 $ 0.05 $ - $ - $ 0.01 $ (0.09 ) $ 0.29 Reconciliation of Income(a) Fourth-Quarter 2006 Items Impacting Comparability Reported (GAAP) Restructuring Charges Legal Settlements Franchise Impairment Charge Debt Extinguishment Costs Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 4,786 $ - $ - $ - $ - $ - $ 4,786 Cost of Sales 2,938 - 2,938 Gross Profit 1,848 - 1,848 Selling, Delivery, and Administrative Expenses 1,584 (14 ) (14 ) - - - 1,556 Franchise Impairment Charge 2,922 - - (2,922 ) - - - Operating (Loss) Income (2,658 ) 14 14 2,922 - - 292 Interest Expense, Net 161 - 161 Other Nonoperating Income, Net 2 - 2 (Loss) Income Before Income Taxes (2,817 ) 14 14 2,922 - - 133 Income Tax (Benefit) Expense (1,106 ) 4 6 1,110 - 24 38 Net (Loss) Income $ (1,711 ) $ 10 $ 8 $ 1,812 $ - $ (24 ) $ 95 Diluted Net (Loss) Income Per Share $ (3.59 ) $ 0.02 $ 0.02 $ 3.80 $ - $ (0.05 ) $ 0.20 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 13 of 16 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) Full-Year 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Legal Settlement Accrual Reversal Legal Settlements Franchise Impairment Charge Debt Extinguish- ment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 20,936 $ - $ - $ - $ - $ - $ - $ - $ - $ - $ 20,936 Cost of Sales 12,955 - 12,955 Gross Profit 7,981 - 7,981 Selling, Delivery, and Administrative Expenses 6,511 (121 ) 20 8 - 6,418 Operating Income 1,470 121 (20 ) (8 ) - 1,563 Interest Expense, Net 629 - - 5 - - (12 ) - - - 622 Other Nonoperating Income, Net - 14 (12 ) - 2 Income Before Income Taxes 841 121 (20 ) (13 ) - - 12 14 (12 ) - 943 Income Tax Expense 130 42 (6 ) (5 ) - - 4 4 (4 ) 99 264 Net Income $ 711 $ 79 $ (14 ) $ (8 ) $ - $ - $ 8 $ 10 $ (8 ) $ (99 ) $ 679 Diluted Net Income Per Share $ 1.46 $ 0.16 $ (0.03 ) $ (0.02 ) $ - $ - $ 0.02 $ 0.02 $ (0.02 ) $ (0.20 ) $ 1.39 Reconciliation of Income(a) Full-Year 2006 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Legal Settlement Accrual Reversal Legal Settlements Franchise Impairment Charge Debt Extinguish- ment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Favorable Tax Items Comparable (non-GAAP) Net Operating Revenues $ 19,804 $ - $ - $ - $ - $ - $ - $ - $ - $ - $ 19,804 Cost of Sales 12,067 - 12,067 Gross Profit 7,737 - 7,737 Selling, Delivery, and Administrative Expenses 6,310 (66 ) - - (14 ) - 6,230 Franchise Impairment Charge 2,922 - (2,922 ) - Operating (Loss) Income (1,495 ) 66 - - 14 2,922 - 1,507 Interest Expense, Net 633 - 633 Other Nonoperating Income, Net 10 - 10 (Loss) Income Before Income Taxes (2,118 ) 66 - - 14 2,922 - 884 Income Tax (Benefit) Expense (975 ) 22 - - 6 1,110 - - - 95 258 Net (Loss) Income $ (1,143 ) $ 44 $ - $ - $ 8 $ 1,812 $ - $ - $ - $ (95 ) $ 626 Diluted Net (Loss) Income Per Share $ (2.41 ) $ 0.09 $ - $ - $ 0.02 $ 3.80 $ - $ - $ - $ (0.20 ) $ 1.30 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are notnecessarily indicative of our ongoing results . Page 14 of 16 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Fourth-Quarter 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Legal Settlements Franchise Impairment Charge Comparable (non-GAAP) North America $ 248 $ 27 $ - $ - $ 275 Europe 203 1 - - 204 Corporate (142 ) 4 - - (138 ) Operating Income $ 309 $ 32 $ - $ - $ 341 Fourth-Quarter 2006 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Legal Settlements Franchise Impairment Charge Comparable (non-GAAP) North America $ (2,666 ) $ 8 $ - $ 2,922 $ 264 Europe 143 5 - - 148 Corporate (135 ) 1 14 - (120 ) Operating Income $ (2,658 ) $ 14 $ 14 $ 2,922 $ 292 Segment Revenue Fourth Quarter 2007 2006 North America $ 3,711 $ 3,445 Europe 1,588 1,341 Net Operating Revenues $ 5,299 $ 4,786 (a)These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 15 of 16 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Full-Year 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Legal Settlement Accrual Reversal Legal Settlements Franchise Impairment Charge Comparable non-GAAP) North America $ 1,129 $ 95 $ (20 ) $ - $ - $ - $ 1,204 Europe 810 9 - 819 Corporate (469 ) 17 - (8 ) - - (460 ) Operating Income $ 1,470 $ 121 $ (20 ) $ (8 ) $ - $ - $ 1,563 Full-Year 2006 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Legal Settlement Accrual Reversal Legal Settlements Franchise Impairment Charge Comparable (non-GAAP) North America $ (1,711 ) $ 16 $ - $ - $ - $ 2,922 $ 1,227 Europe 718 40 - 758 Corporate (502 ) 10 - - 14 - (478 ) Operating Income $ (1,495 ) $ 66 $ - $ - $ 14 $ 2,922 $ 1,507 Segment Revenue Full Year 2007 2006 North America $ 14,690 $ 14,221 Europe 6,246 5,583 Net Operating Revenues $ 20,936 $ 19,804 Page 16 of 16 Fourth-Quarter 2007 Change Versus Fourth-Quarter 2006 Full-Year 2007 Change Versus Full-Year 2006 North America Europe Consolidated North America Europe Consolidated Net Revenues Per Case Change in Net Revenues per Case 5.0 % 11.5 % 7.0 % 5.0 % 9.5 % 6.5 % Impact of Customer Marketing and Other Promotional Adjustments 0.0 % (0.5)% 0.0 % 0.0 % 0.0 % 0.0 % Impact of Post Mix, Agency, and Other 1.0 % 1.0 % 1.0 % 0.5 % 0.5 % 0.5 % Bottle and Can Net Pricing Per Case(a) 6.0 % 12.0 % 8.0 % 5.5 % 10.0 % 7.0 % Impact of Currency Exchange Rate Changes (1.5)% (9.5)% (4.0)% (1.0)% (8.5)% (3.0)% Currency-Neutral Bottle and Can Net Pricing per Case(b) 4.5 % 2.5 % 4.0 % 4.5 % 1.5 % 4.0 % Cost of Sales Per Case Change in Cost of Sales per Case 8.0 % 9.5 % 8.5 % 7.0 % 10.0 % 8.0 % Impact of Bottle and Can Marketing Credits and Jumpstart Funding 2.5 % (1.0)% 1.5 % 2.0 % 0.0 % 1.5 % Impact of Post Mix, Agency, and Other 1.5 % 1.5 % 1.5 % 1.0 % 0.0 % 1.0 % Bottle and Can Cost of Sales Per Case(c) 12.0 % 10.0 % 11.5 % 10.0 % 10.0 % 10.5 % Impact of Currency Exchange Rate Changes (1.5)% (10.0)% (4.5)% (0.5)% (8.5)% (3.5)% Currency-Neutral Bottle and Can Cost of Sales per Case(b) 10.5 % 0.0 % 7.0 % 9.5 % 1.5 % 7.0 % Physical Case Bottle and Can Volume Change in Volume 2.5 % 6.0 % 3.5 % (1.5)% 2.0 % (0.5)% Impact of Acquisition / Selling Day Shift (1.5)% (1.5)% (1.5)% (0.5)% (0.5)% (0.5)% Comparable Bottle and Can Volume(d) 1.0 % 4.5 % 2.0 % (2.0)% 1.5 % (1.0)% Full Year Reconciliation of Free Cash Flow(e) 2007 2006 Net Cash From Operating Activities $ 1,655 $ 1,590 Less: Capital Asset Investments (938 ) (882 ) Add: Capital Asset Disposals 68 50 Free Cash Flow $ 785 $ 758 December 31, December 31, Reconciliation of Net Debt(f) 2007 2006 Current Portion of Debt $ 2,002 $ 804 Debt, Less Current Portion 7,391 9,218 Less: Cash and Cash Equivalents (170 ) (184 ) Net Debt $ 9,223 $ 9,838
